United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, ROSELAND POSTAL
FACILITY, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2374
Issued: June 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2009 appellant filed a timely appeal from an April 3, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs, denying her request for
reconsideration on the grounds that it was not timely filed and did not present clear evidence of
error. The most recent decision of record is that of the Board dated December 15, 2006.
Therefore, pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review
the merits of the claim.
ISSUE
The issue is whether the Office properly denied appellant’s December 19, 2008
request for reconsideration on the grounds that it was not timely filed and did not establish clear
evidence of error.
On appeal, appellant asserts that she timely filed a request for reconsideration and that the
Office wrongfully failed to develop her claim as a traumatic injury.

FACTUAL HISTORY
This is the second appeal before the Board in this case. By decision and order issued
December 15, 2006,1 the Board affirmed a May 22, 2006 decision of the Office denying
appellant’s claim for a respiratory condition. The Board found that she did not submit sufficient
medical evidence to establish causal relationship. The law and the facts of the case as set forth in
the Board’s decision are incorporated by reference.
In a December 15, 2008 letter received by the Office on December 19, 2008, appellant
requested reconsideration of the Board’s December 15, 2006 decision and order. She asserted
that she requested reconsideration by a December 15, 2007 letter but sent it to an incorrect
address. Appellant asserted that the medical record established that workplace exposures to
“diesel exhaust fumes, silica dust and cleaning chemicals” caused “acute bronchitis, carbon
monoxide poisoning, possible silicosis and a chronic upper respiratory condition.” She
contended that the Office could have developed her claim as one for traumatic injury and not an
occupational disease. Appellant requested that the Office further develop the medical evidence.
She enclosed medical records considered by the Office prior to the May 22, 2006 decision.
By decision dated April 3, 2009, the Office denied reconsideration on the grounds that
appellant’s request was not timely filed and failed to present clear evidence of error. It found
that the December 19, 2008 request was not filed within one year of the Board’s December 15,
2006 decision and order, the final decision in the case. Also, the evidence submitted was
insufficient to establish a substantial question concerning the correctness of the Board’s decision
and order. The Office noted that there was no December 15, 2007 request for reconsideration in
the present claim file or in appellant’s nine other claim files.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act2 does not entitle a claimant
to a review of an Office decision as a matter of right.3 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.4 The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority. One such limitation is that the Office will not review a decision denying
or terminating a benefit unless the application for review is filed within one year of the date of
that decision.5 The Board has found that the imposition of this one-year time limitation does not
constitute an abuse of the discretionary authority granted the Office under 5 U.S.C. § 8128(a).6
1

Docket No. 06-1980 (issued December 15, 2006).

2

5 U.S.C. § 8128(a).

3

Thankamma Mathews, 44 ECAB 765, 768 (1993).

4

Thankamma Mathews, supra note 3; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

5

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in the Office’s limitation of its discretionary
authority; see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
6

5 U.S.C. § 10.607(b); Thankamma Mathews, supra note 3; Jesus D. Sanchez, supra note 4.

2

In those cases where requests for reconsideration are not timely filed, the Office must
nevertheless undertake a limited review of the case to determine whether there is clear evidence
of error pursuant to the untimely request in accordance with section 10.607(b) of its regulations.7
Office regulations state that the Office will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in the Office’s regulations, if the
claimant’s request for reconsideration shows “clear evidence of error” on the part of the Office.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.9 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.10 The evidence must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.11 Evidence which does not
raise a substantial question concerning the correctness of the Office’s decision is insufficient to
establish clear evidence of error.12 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.13 This entails a limited review by the Office of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of the Office.14 The
Board must make an independent determination of whether a claimant has submitted clear
evidence of error on the part of the Office such that the Office abused its discretion in denying
merit review in the face of such evidence.15
ANALYSIS
In its April 3, 2009 decision, the Office properly determined that appellant failed to file a
timely application for review. The most recent merit decision is the Board’s December 15, 2006
decision and order. Appellant requested reconsideration on December 19, 2008, more than one
year after December 15, 2006. Accordingly, her request for reconsideration was not timely filed.
The Board finds that appellant’s December 19, 2008 letter does not raise a substantial
question as to whether the Board’s December 15, 2006 decision was in error or prima facie shift
the weight of the evidence in her favor. In that letter, and on appeal, appellant contends that she
filed a timely request for reconsideration on December 15, 2007. However, there is no request
7

Thankamma Mathews, supra note 3.

8

20 C.F.R. § 10.607(b).

9

Thankamma Mathews, supra note 3.

10

Leona N. Travis, 43 ECAB 227 (1991).

11

James R. Mirra, 56 ECAB 738 (2005).

12

Jesus D. Sanchez, supra note 4.

13

Leona N. Travis, supra note 10.

14

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

15

Gregory Griffin, supra note 5.

3

for reconsideration of record filed within one year of the Board’s December 15, 2006 decision.
The Office also reviewed appellant’s nine other claim files and found no timely request for
reconsideration of the Board’s December 15, 2006 decision.
The Office also found that the evidence accompanying the December 19, 2008 request
was insufficient to raise a substantial question as to the correctness of the Board’s December 15,
2006 decision. Appellant submitted copies of previously considered medical evidence to
reiterate an argument previously rejected by the Office. Consequently, the Office properly
denied her reconsideration request as it did not establish clear evidence of error.
On appeal, appellant asserted that the Office should have developed her claim as one for
traumatic injury and not occupational disease. This argument is not relevant to the issue on
appeal of whether her December 19, 2008 request for reconsideration established clear evidence
of error.16
CONCLUSION
The Board finds that appellant’s December 19, 2008 request for reconsideration was
untimely filed and failed to show clear evidence of error.

16

Appellant submitted new evidence accompanying her request for appeal. The Board may not consider new
evidence for the first time on appeal that was not before the Office at the time the final decision was issued in the
case. 20 C.F.R. § 501.2(c). Such evidence may be submitted to the Office accompanying a valid request for
reconsideration.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 3, 2009 is affirmed.
Issued: June 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

